Mebrick, C. J.
The plaintiff is concluded by the first bill which he presented the defendants for the work done under the contract. Without showing error he cannot be permitted to recover the disputed items added to this bill since it was rendered.
There is no foundation for the reconventional demand.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court be amended so as to reduce the principal sum decreed the plaintiff from $3400 to $3350, and that the judgment so amended be affirmed, the plaintiff paying the costs of appeal.